Simmons, J.
There was no error in the refusal of the trial judge to make the mandamus absolute, under the facts of this case.

Judgment affirmed.

The affidavit and warrant were against Wallace as a tenant of certain realty, holding over without payment of rent. On the warrant was an entry by the sheriff, dated July 18, 1889, showing notice to and personal service upon Wallace. .The counter-affidavit and bond bear date July 22, 1889. By the counter-affidavit Wallace denied that the rent claimed was due. It was made before, and the bond attested and approved by, Lam-bright.
The sheriff answered that the counter-affidavit and bond were executed within the time required by law and in strict -compliance with law. On July 22, they were received and held by one of Wallace’s attorneys, as he had agreed to do, for "respondent, who was at that time engaged in his official duties in attendance upon the superior court, and promised, after the adjournment of court, to call at the office of Wallace’s attorneys for these papers, and' for the original affidavit, which he had loaned them that day so they could prepare the bond. The bond is good and sufficient, and was received by respondent -when he called at their office for it on July 24, 1889; and since it was so given by Wallace, respondent has had no legal authority to evict him, etc. Respondent would have called and gotten the papers on July 22, as he had promised, but was busily engaged in attendance on the superior court and in the discharge of his other official duties as jailer. He did not actually have the counter-affidavit and bond in his hands until July 24,1889.
The cause was heard on the pleadings and exhibits, and the judge refused to make the mandamus absolute. The plaintiffs excepted.
Prank H. Harris, for plaintiffs.
Symmes & Bennett, by J. H. Lumpkin, for defendant.